On Motion for Rehearing and for Writ of Certiorari.
Appellant has filed a copy of an appeal bond filed in the county court, but which is affirmatively shown, by a certificate of the county clerk, never to have been sent to the district court or filed therein. The jurisdic*469tion of the district court was an appellate jurisdiction obtainable-only by filing an appeal bond, as provided by statute. No bond having been filed in the district court, jurisdiction did not attach, and this court cannot, by obtaining the bond filed in the county court, but never sent to the district court, confer upon the district court a jurisdiction never acquired by it, and assume jurisdiction over the appeal from the district court. It would be the limit of its power to acquire jurisdiction by permitting an appeal bond to this court, not placed in the record on appeal, to be certified and sent to this court.
The amended record from the county court cannot be considered, and the motion to file it and the motion for rehearing are overruled.